   UNITED STATES DISTRICT COURT
   NORTHERN DISTRICT OF NEW YORK
   _______________________________________________

   ROBERT P.,

                                             Plaintiff,

                              v.                                           6:18-CV-305
                                                                              (FJS)

   COMMISSIONER OF SOCIAL SECURITY,

                                    Defendant.
   _______________________________________________

   APPEARANCES                                              OF COUNSEL

   OFFICE OF PETER W. ANTONOWICZ                            PETER ANTONOWICZ, ESQ.
   148 West Dominick Street
   Rome, New York 13440
   Attorneys for Plaintiff

   SOCIAL SECURITY ADMINISTRATION                           JAMES DESIR, ESQ.
   OFFICE OF REGIONAL
   GENERAL COUNSEL – REGION II
   26 Federal Plaza – Room 3904
   New York, New York 10278
   Attorneys for Defendant

   SCULLIN, Senior Judge


                        MEMORANDUM-DECISION AND ORDER

                                     I. INTRODUCTION

       Robert P. (“Plaintiff”) brought this action pursuant to the Social Security Act, 42 U.S.C.

§ 405(g) (“Act”), seeking judicial review of a final decision of the Commissioner of Social


                                              -1-
Security (the “Commissioner”), denying his application for benefits. See generally Dkt. Nos. 1,

11. Pending before the Court are the parties’ cross-motions for judgment on the pleadings under

Rule 12(c) of the Federal Rules of Civil Procedure. See Dkt. Nos. 11, 16.



                     II. PROCEDURAL HISTORY AND BACKGROUND

        Plaintiff applied for benefits on January 16, 2015, alleging disability as of June 27, 2014.

See Dkt. No. 8, Administrative Record (“AR”), at 14. 1 The Social Security Administration

denied Plaintiff’s application on April 26, 2015. See Dkt. No 11, Plaintiff’s Brief, at 1. In

response, Plaintiff filed a timely request for a hearing before an Administrative Law Judge

(“ALJ”). See id. A hearing was held on February 8, 2017, before ALJ Kenneth Theurer. See

AR at 18. Plaintiff and Christine Ditrincok, a vocational expert, testified. See id. Peter W.

Antonowicz, Esq., represented Plaintiff at the hearing. See id.

        On March 13, 2017, the ALJ issued a written decision in which he made the following

findings “[a]fter careful consideration of the entire record . . .”

        1) “[Plaintiff] meets the insured status requirements of the Social Security Act
           through December 31, 2019.”

        2) “[Plaintiff] has not engaged in substantial gainful activity since June 27, 2014,
           the alleged onset date (20 CFR 404.1571 et seq.).”

        3) “[Plaintiff] has the following severe impairments: disorder of the spine; carpal
           tunnel (moderate); depression; and anxiety (20 CFR 404.1520(c)).”

        4) “[Plaintiff] does not have an impairment or combination of impairments that
           meets or medically equals the severity of one of the listed impairments in 20
           CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525, and
           404.1526).”


1
  All references to the Administrative Record are to the Bates Stamp number in the bottom right
corner of those pages. All references to page numbers on other documents in the record are to
the page numbers that the Court’s ECF system generates, which appear in the top right corner of
those pages.
                                                  -2-
       5) “After careful consideration of the entire record, I find that [Plaintiff] has the
          residual functional capacity to perform less than the full range of sedentary
          work as defined in 20 CFR 404.1567(a) because he can occasionally lift ten
          pounds, sit for approximately six hours, stand or walk for approximately two
          hours in [an] eight hour day with normal breaks; occasionally climb ramps or
          stairs; never climb ladders, ropes or scaffolds; occasionally balance, stoop,
          kneel, crouch and crawl. [Plaintiff] should not perform more than frequent fine
          manipulation such as repetitive hand-finger actions, fingering or feeling with
          right hand-but retains the ability to grasp, hold, turn, raise and lower objects
          with either hand. Alternate sit/stand 3 times per hour for no more than 5 minutes
          while remaining on task. Requires a cane for prolonged ambulation. Can
          understand and follow simple instructions and directions; perform simple tasks
          with or without supervision; can maintain attention/concentration for simple
          tasks; regularly attend to a routine and maintain a schedule; can relate to and
          interact appropriately with others (coworkers, supervisors and the public) to the
          extent necessary to carry out simple tasks. Work limited to simple, routine, and
          repetitive tasks in a work environment free of fast paced production
          requirements; involving only simple, work-related decisions; with few, if any,
          work place changes.”

       6) “[Plaintiff] is unable to perform any past relevant work (20 CFR 404.1565).”

       7) “[Plaintiff] was born on December 25, 1974 and was 39 years old, which is
          defined as a younger individual age 18-44, on the alleged disability onset date
          (20 CFR 404.1563).”

       8) “[Plaintiff] has at least a high school education and is able to communicate in
          English (20 CFR 404.1564).”

       9) “Transferability of job skills is not material to the determination of disability
          because using the Medical-Vocational Rules as a framework supports a finding
          that [Plaintiff] is “not disabled,” whether or not [Plaintiff] has transferable job
          skills (See SSR 82-41 and 20 CFR Part 404, Subpart P, Appendix 2).”

       10) “Considering [Plaintiff’s] age, education, work experience, and residual
           functional capacity, there are jobs that exist in significant numbers in the
           national economy that [Plaintiff] can perform (20 CFR 404.1569 and
           404.1569(a)).”

       11) “[Plaintiff] has not been under a disability, as defined in the Social Security
           Act, from June 27, 2014, through the date of this decision (20 CFR
           404.1520(g)).”
See AR at 16-24.



                                               -3-
       The ALJ’s decision became the Commissioner’s final decision on February 5, 2018,

when the Appeals Council of the Social Security Administration denied Plaintiff’s request for

review. See AR at 1-4. Plaintiff then commenced this action on March 9, 2018, and filed a

supporting brief on September 3, 2018. See Dkt Nos. 1, 11. Defendant filed a response brief on

December 11, 2018. See Dkt. No. 16.



                                       III. DISCUSSION

A. Standard of review

       Absent legal error, a court will uphold the Commissioner’s final determination if there is

substantial evidence to support it. See 42 U.S.C. § 405(g). The Supreme Court has defined

substantial evidence to mean “‘more than a mere scintilla’” of evidence and “‘such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Richardson

v. Perales, 402 U.S. 389, 401 (1971) (quotation omitted). To be eligible for benefits, a claimant

must show that he suffers from a disability within the meaning of the Act. The Act defines

“disability” as an inability “to engage in any substantial gainful activity [(“SGA”)] by reason of

any medically determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not less than

twelve months.” 42 U.S.C. § 1382c(a)(3)(A). To determine if a claimant has sustained a

disability within the meaning of the Act, the ALJ follows a five-step process:

               1) The ALJ first determines whether the claimant is currently engaged in SGA.
               See 20 C.F.R. §§ 416.920(b), 416.972. If so, the claimant is not
               disabled. See 20 C.F.R. § 416.920(b).

               2) If the claimant is not currently engaged in SGA, the ALJ determines if the
               claimant has a severe impairment or combination of impairments. See
               20 C.F.R. § 416.920(c). If not, the claimant is not disabled. See id.



                                               -4-
               3) If the claimant has a severe impairment, the ALJ determines if the
               impairment meets or equals an impairment found in the appendix to
               the regulations (the “Listings”). If so, the claimant is disabled. See
               20 C.F.R. § 416.920(d).

               4) If the impairment does not meet the requirements of the Listings,
               the ALJ determines if the claimant can do his past relevant work. See
               20 C.F.R. § 416.920(e), (f). If so, he is not disabled. See 20 C.F.R.
               § 416.920(f).

               5) If the claimant cannot perform his past relevant work, the ALJ
               determines if he can perform other work, in light of his residual functional
               capacity (“RFC”), age, education, and experience. See 20 C.F.R. § 416.920(f),
               (g). If so, then he is not disabled. See 20 C.F.R. § 416.920(g). A claimant is
               only entitled to receive benefits if he cannot perform any
               alternative gainful activity. See id.

20 C.F.R. § 416.920. For this test, the burden of proof is on the claimant for the first four steps

and on the Commissioner for the fifth step, if the analysis proceeds that far. See Balsamo v.

Chater, 142 F.3d 75, 80 (2d Cir. 1998) (quotation and other citations omitted).



B. Treating physician’s opinion

       In support of his motion, Plaintiff argues that the ALJ committed reversible error because

he failed to give appropriate weight to the opinions of his treatment provider, Ivan Antonevich,

M.D., which were supported by objective evidence in the record. See Dkt. No. 11, Plaintiff’s

Brief, at 14. According to Plaintiff, the objective evidence in the record “demonstrates very

significant lumbar spine injuries” and that his “treating pain management physician offered an

opinion that would preclude the performance of even sedentary work.” See id. at 16.

Irrespective, Plaintiff contends that the ALJ wrongly “accorded great weight to the opinions of

the non-treating consultative source, Gilbert Jenouri, M.D.[,]” who rendered his opinions without

the benefit of reviewing the MRI reports. See id. at 16. In addition, Plaintiff asserts that the ALJ




                                                -5-
misinterpreted the findings of Raymond Alessandrini, OTR/L, in coming to his residual

functional capacity determination. See id. at 17.

       “’The opinion of a treating physician is given controlling weight if it is well supported by

medical findings and not inconsistent with other substantial evidence.’” Tavarez v. Barnhart,

124 F. App’x 48, 49 (2d Cir. 2005) (summary order) (quoting Rosa v. Callahan, 168 F.3d 72, 78-

79 (2d Cir. 1999); 20 C.F.R. § 404.1527(d)(2)). “An ALJ is required to provide ‘good reasons’

to accord the opinion other than controlling weight.” Id. (citing Halloran, 362 F.3d at 32; 20

C.F.R. § 416.927(d)(2)). “Reasons that are conclusory fail the ‘good reasons’ requirement.”

Woodson v. Colvin, No. 15-CV-2353 (RLE), 2016 WL 4362105, *10 (S.D.N.Y. Aug. 10, 2016)

(citation omitted). “The ALJ is not permitted to arbitrarily substitute his own judgment of the

medical proof for the treating physician’s opinion.” Id. (citing Balsamo, 142 F.3d at 81).

Moreover, “an ALJ ‘cannot reject a treating physician’s diagnosis without first attempting to fill

any clear gaps in the administrative record.’” Id. (quoting Rosa, 168 F.3d at 79)) (other citation

omitted).

       Plaintiff’s arguments with regard to the medical opinions of Dr. Antonevich, Dr. Jenouri,

and Mr. Alessandrini are meritless. First, Dr. Antonevich did not complete the “Medical Source

Statement” submitted on Plaintiff’s behalf. Although the document states at the top that it was

“Completed by: Dr. Antonevich” in typed print, the form was completed, signed, dated, and

submitted by Anne Marie Edmunds, P.A. See id. at 414-15. In his decision, the ALJ considered

Ms. Edmunds’ opinion and properly accorded it little weight because she was not an acceptable

medical source within the meaning of 20 C.F.R. § 404.1513; and she “did not support her

findings with relevant evidence or explanation and her findings [were] inconsistent with the

longitudinal record[.]” See id. Moreover, Plaintiff’s treating relationship with Ms. Edmunds



                                               -6-
was only ten months. See 20 C.F.R. § 404.1527(c)(2)(i) (stating that “the longer a treating

source has treated [the claimant] and the more times [the claimant has] been seen by a treating

source, the more weight [the ALJ] will give to the source’s medical opinion”).

       Second, the ALJ did not misinterpret Mr. Alessandrini’s findings. The ALJ properly

accorded partial weight to the opinion of Mr. Alessandrini “to the extent that his findings [were]

consistent with the longitudinal record and reject[ed] those which are not” because he was not an

acceptable medical source within the meaning of 20 C.F.R. § 404.1513. See AR at 21. As an

example, the ALJ pointed to Mr. Alessandrini’s findings with regard to Plaintiff’s walking

limitations. See id. The ALJ found that Mr. Alessandrini’s opinion was inconsistent with the

longitudinal record because he “found that [Plaintiff] could not walk at all, yet [Plaintiff]

testified that the furthest he walk[ed was] 25 feet from his front porch to his car.” See id. In the

record, Mr. Alessandrini stated that “[Plaintiff] walked for 0.0 miles” but later stated that his

walking tolerance “was at a pace of .5mph for 1 minute 15 seconds (distance of 52.8 feet)[.]”

See id. at 417-20. The ALJ found that Mr. Alessandrini’s opinions were consistent with the

longitudinal record insofar as he concluded that Plaintiff was “capable of lifting at the sedentary

exertional level and able to perform work with the sit/stand option contemplated by the residual

functional capacity.” See id. at 21.

       Third, the ALJ properly rendered great weight to Dr. Jenouri’s opinion because he was an

acceptable medical source within the meaning of 20 C.F.R. § 404.1513 and he “had an

opportunity to examine [Plaintiff], ha[d] program knowledge and his findings [were] consistent

with the longitudinal record as well as supported with explanation.” See AR at 21. Specifically,

after examining Plaintiff for a consultative examination, Dr. Jenouri determined that “[Plaintiff]

had a mild restriction walking, standing, and sitting long periods, bending, stair climbing, lifting



                                                -7-
and carrying.” See id. (citation omitted). Based on this, the ALJ ultimately found “that Dr.

Jenouri’s limitations [were] consistent with the ability to perform work at the sedentary

exertional level with the postural limitations contemplated by the residual functional capacity.”

Id.

       Finally, the ALJ properly considered the medical opinions of Plaintiff’s other treatment

providers in coming to his ultimate conclusion. For example, the ALJ accorded partial weight to

the opinions of Mohsin Syed, M.D., and Thomas Harding, Ph.D., because they were acceptable

medical sources within the meaning of 20 C.F.R. § 404.1513 and their opinions were consistent

with the longitudinal record. See AR at 22. The ALJ also accorded great weight to the opinion

of consultative examiner, Christina Caldwell, Psy.D., because she was “an acceptable medical

source, . . . had an opportunity to examine [Plaintiff], ha[d] professional expertise as well as

program knowledge and her findings [were] consistent with the longitudinal record and

supported with explanation.” See id.

       Based on its review of the record, the Court concludes that, contrary to Plaintiff’s

assertion, the ALJ did not commit reversible error by not according Plaintiff’s treating

physician’s opinion controlling weight. Moreover, the ALJ provided good reasons for not doing

so. Furthermore, the Court finds that the ALJ’s conclusions regarding all medical opinions and

his ultimate conclusion that Plaintiff was not disabled were supported by substantial evidence in

the record. Therefore, the Court denies Plaintiff’s motion.




                                                -8-
                                       IV. CONCLUSION

        Having reviewed the entire record in this matter, the parties’ submissions and the

applicable law, and for the above-stated reasons, the Court hereby

        ORDERS that Plaintiff’s motion for judgment on the pleadings, see Dkt. No. 11, is

DENIED; and the Court further

        ORDERS that Defendant’s motion for judgment on the pleadings, see Dkt. No. 16, is

GRANTED; and the Court further

        ORDERS that the Commissioner’s decision is AFFIRMED and Plaintiff’s complaint is

DISMISSED; and the Court further

        ORDERS that the Clerk of the Court shall enter judgment in favor of Defendant and

close this case.



IT IS SO ORDERED.

Dated: July 30, 2019
       Syracuse, New York




                                               -9-
